DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-10, 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adusumilli et al. (US 9,935,051, cited on IDS).

a.	Re claim 1, Adusumilli et al. disclose a semiconductor device, comprising: a fin structure 12 on a substrate 10 (see fig. 7 and related text; see figs. 1-6 and remaining of disclosure for more details); an epitaxial source/drain (S/D) region 14 on the fin structure; an interlayer dielectric (ILD) layer 16 over (i.e. on or contacting or located at least in part at a higher level than) the epitaxial S/D region; a first conductive structure 24 (or 22&24 or 20&22&24) having a concave surface (concave surface into which 30A&32A extend) over the epitaxial S/D region; and a second conductive structure 30A&32A in contact with the concave surface of the first conductive structure.

b.	Re claim 2, the second conductive structure has a convex surface in contact with the concave surface of the first conductive structure and the second conductive structure extends into the first conductive structure (explicit on fig. 7).

c.	Re claim 4, the first conductive structure (by its portion 24) comprises cobalt (col. 7 ln. 51-60) and the second conductive structure (by its portion 30A which is made of layer 30 which is disclosed in col. 8 ln. 65 to col. 9 ln. 5 to be made of the same material as layer 22 which is disclosed in col. 7 ln. 47-50 to be made of tungsten) comprises tungsten.

d.	Re claim 7, a first portion of the first conductive structure is positioned within the ILD layer and a second portion of the second conductive structure extends above the ILD layer (explicit on fig. 7).

e.	Re claim 8, the semiconductor device of claim 1, further comprises an additional ILD layer 18 (or 18&26) over the ILD layer, wherein the first and second conductive structures are positioned within the additional ILD layer (explicit on fig. 7).

f.	Re claim 9, Adusumilli et al. disclose a semiconductor device, comprising: a fin structure 12 on a substrate 10 (see fig. 7 and related text as well as remaining of the disclosure for more details); a source/drain region 14 on the fin structure; a first interlayer dielectric (ILD) layer 16 over (i.e. on or contacting or located at least in part at a higher level than) the source/drain region; a second ILD layer 18 (or 18&26) over the first ILD layer; a hard mask layer 34 (or 34&36) on the second ILD layer; a source/drain contact structure 24 (or 24&22 or 20&22&24) over the source/drain region and positioned within the first and the second ILD layers, wherein the source/drain contact structure comprises a concavely-curved top surface (concave portion into which 30A&32A extend); and an interconnect structure 30A&32A&42A&44A through the hard mask layer and in contact with the concavely-curved top surface.

g.	Re claim 10, the interconnect structure extends into the source/drain contact structure (explicit on fig. 7).

h.	Re claim 12, see claim 4 rejection above.

i.	Re claim 14, the concavely-curved top surface is below the hard mask layer (explicit on fig. 7).

j.	Re claim 15, a first portion (30A&32A and the portion of 42A&44A from the plane of the top surface of 34 downward) of the interconnect structure is positioned within the second ILD layer and the hard mask layer (when it is layer 34 alone), and a second portion of the interconnect structure (portion of 42A&44A from the plane of the top surface of 34 upward, i.e. the remaining of 42A&44A above the first portion defined above) extends above the hard mask layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US 9,935,051, cited on IDS) in view of Hsieh et al. (US 2018/0174904), and further in view of Yang (US 2010/0301491).

a.	Re claim 3, Adusumilli et al. disclose all the limitations of claim 1 as stated above except explicitly that the second conductive structure comprises a dual-damascene structure including a conductive line and a conductive via, and wherein: the conductive via is in contact with the first conductive structure; and a width of the conductive via is less than a width of the first conductive structure adjacent to the concave surface. Adusumilli et al. seems to rather disclose single damascene structures (i.e. structure made by filling an opening in a dielectric layer with a copper material or copper and barrier liners and polishing the excess copper or copper and barrier material to form an interconnect) for interconnects 30A&32A and 42A&44A (figs. 1-7 and related text).
 
However, Hsieh et al. disclose that interconnect structures for a FinFET device can be made by single or dual damascene structures (see at least [0009] and [0035]). Yang further discloses a dual damascene interconnect connecting to metallization 101 having a concave upper surface (see at least fig. 2C and related text).

As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided at least interconnects 30A&32A and 42A&44A as a single dual damascene structure, and this in order to save time and cost (see MPEP 2144.I&II and 2143.E&G). In the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided each of interconnects 30A&32A and 42A&44A as a dual damascene structure in order to enhance their respective bonding and anchoring to the layers they extend into by increasing their contact interface with said layers due to the T shape of the dual damascene structure (see MPEP 2144.I&II), or providing said interconnects according to known the known alternative to a single damascene structures with a reasonable expectation of success (see MPEP 2143.E&G). The modification would have resulted in the fact that that the second conductive structure comprises a dual-damascene structure including a conductive line (upper wider portion) and a conductive via (lower narrower portion extending down from the upper wider portion), and wherein: the conductive via is in contact with the first conductive structure; and a width of the conductive via is less than a width of the first conductive structure adjacent to the concave surface.

b.	Re claim 11, see claim 3 rejection wherein the same rationale applies, and the modification would have resulted in the fact that the interconnect structure comprises a dual-damascene structure including a conductive line (as defined above) and a conductive via (as defined above), and wherein: the conductive via is in contact with the concavely-curved top surface; and a width of the conductive via is less than a width of the source/drain contact structure adjacent to the concavely-curved top surface.

c.	Re claim 19, see claim 3 rejection wherein the same rationale applies, and the modification would have resulted in the fact that the second conductive structure comprises a dual-damascene structure including a conductive line (as defined above) and a conductive via (as defined above), and wherein: the conductive via is in contact with the concave surface; and a width of the conductive via is less than a width of the first conductive structure adjacent to the concave surface.

Claim(s) 5, 6, 13, 16-18 and 20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US 9,935,051, cited on IDS).

a.	Re claim 5, Adusumilli et al. disclose all the limitations of claim 1 as stated above and further disclose a gate structure (not shown but clearly disclosed in at least col. 3 ln. 14-40, col. 8 ln. 35-40) adjacent to the epitaxial S/D region and a third conductive structure 30B&32B, wherein a top surface of the second conductive structure is coplanar with a top surface of the third conductive structure (explicit on fig. 7), except explicitly that the third conductive structure is connected to the gate structure. However, and noting that the third interconnect is provided in the gate region, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the gate structure connected to the third conductive structure in order to provide said gate structure with an electrical input interconnect as conventionally known and done in the art (see MPEP 2144.I&II).

b.	Re claim 6, a bottom surface of the third conductive structure is below a bottom surface of the second conductive structure (explicit on fig. 7).

c.	Re claim 13, see claim 5 rejection above wherein the same rationale applies, and wherein the additional interconnect structure would be 30B&32B.

d.	Re claim 16, Adusumilli et al. disclose a semiconductor device, comprising: a fin structure 12 on a substrate 10 (see fig. 7 and related text as well as remaining of the disclosure for more details); a source/drain region 14 over the fin structure; a first interlayer dielectric (ILD) layer 16 over (i.e. on or contacting or located at least in part at a higher level than) the source/drain region; a second ILD layer 18 (or 18&26) over the first ILD layer; a first conductive structure 24 (or 22&24 or 20&22&24) connected to the source/drain region, wherein the first conductive structure has a concave surface (concave surface into which 30A&32A extend) surrounded by the second ILD layer; a second conductive structure 30A&32A (or 30A&32A&42A&44A) in contact with the concave surface; a gate structure (not shown but clearly disclosed in at least col. 3 ln. 14-40, col. 8 ln. 35-40) adjacent to the epitaxial S/D region; and a third conductive structure 30B&32B (or 30B&32B&42B&44B). But Adusumilli et al do not appear to explicitly disclosed the third conductive structure connected to the gate structure. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the third conductive structure connected to the gate structure for the same reasons invoked in claim 5 rejection above.

e.	Re claim 17, a top surface of the second conductive structure is coplanar with a top surface of the third conductive structure (true for 30B&32B vs. 30A&32A or 30A&32A&42A&44A vs. 30B&32B&42B&44B).

f.	Re claim 18, a bottom surface of the third conductive structure is below a bottom surface of the second conductive structure (explicit on fig. 7).

g.	Re claim 20, the semiconductor device of claim 16, further comprises: a hard mask layer 18 on the second ILD layer, wherein the second conductive structure (when it is 30A&32A&42A&44A) extends through the hard mask layer; and spacers 9left and right portions of 22) positioned within the first and second ILD layers along sidewalls of the first conductive structure (when it is 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899